Citation Nr: 0944258	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1971 to February 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his CAD has increased in severity.  
After a review of the claims file, the Board finds that the 
objective medical evidence of record, also suggests that the 
CAD may have increased in severity since service connection 
was granted in April 2005.  Specifically, the left 
ventricular ejection fraction was normal in 2002, 81 percent 
in 2004 and 66 percent in 2007.  Additionally, the VA 
treatment records reveal that the Veteran had increased 
episodes of dyspnea and chest pain in 2007.  While clearly 
probative to the issue on appeal, these records, in and of 
themselves, are insufficient for purposes of rating the 
Veteran's CAD.

Based on the foregoing, as well as the fact that the Veteran 
last underwent a VA Compensation and Pension Examination in 
March 2005, the Board finds that a remand for a new 
examination is warranted to determine the current severity of 
the CAD.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request and obtain all 
relevant VA treatment records from the 
Medical Center in Ann Arbor, Michigan 
since May 2007 and associate them with the 
claims file.  If no additional records are 
available, the claims file should so 
reflect.  

2.	Then, the RO should afford the Veteran 
a new VA examination to determine the 
nature and extent of the service-connected 
coronary artery disease.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

The examiner should conduct METs testing 
unless it is not medically feasible, and 
note whether there is any resulting 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If a laboratory determination of 
METs by exercise testing cannot be done 
for medical reasons, an estimate of the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
should be provided.  The examiner should 
also report whether there is evidence of 
chronic congestive heart failure or more 
than one episode of acute congestive heart 
failure in the past year.  The examiner 
should note the percentage of ejection 
fraction due to any left ventricular 
dysfunction, determine whether there is 
evidence of cardiac hypertrophy or 
dilation as documented by 
electrocardiogram, echocardiogram or chest 
x-ray, and indicate whether continuous 
medication is required.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


